Citation Nr: 0827081	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a back or spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for a left hip disability and a 
back or spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has disabilities of the left hip 
and the back that he incurred in a motor vehicle accident 
during service in September 1967.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated in line of duty in active service.  
No compensation shall be paid if the disability is a result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. § 1110 (West 2002).

The RO denied the veteran's claims on the grounds that any 
disabilities incurred in the accident were not in the line of 
duty, and were a result of the veteran's own willful 
misconduct.  The claims file contains mixed evidence with 
respect to that determination.  The evidence indicates that 
the veteran was a passenger in a car driven by a friend when 
the accident occurred.  There is evidence that the driver had 
consumed alcohol, and was driving too fast.  The veteran 
sustained injuries as a result of the accident.

Under VA regulations, injury incurred during service is not 
in line of duty if it was the result of the veteran's own 
willful misconduct.  A service department finding that injury 
occurred in line of duty will be binding on VA unless it is 
patently 


inconsistent with the requirements of laws administered by 
VA.  38 C.F.R. § 3.1(m) (2007).  Willful misconduct means an 
act involving conscious wrongdoing or known prohibited 
action.  It involves deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of 
probable consequences.  A service department finding that 
injury was not due to willful misconduct will be binding on 
VA unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(n) 
(2007).

The veteran's service records include documents related to 
the accident.  In an October 2, 1967, report of medical 
treatment, the reporting officer indicated that the veteran's 
injuries from the accident were in the line of duty.  In an 
October 26, 1967, memorandum from the Judge Advocate General 
(JAG), a JAG official concluded that the veteran knew that 
the driver drove recklessly, that the veteran did not leave 
the car when he had the opportunity, that voluntarily riding 
in a car with an obviously incompetent driver was reckless 
misconduct, and that the veteran's injuries were therefore 
the result of his misconduct and not in the line of duty.  In 
a November 13, 1967, medical board report, the medical board, 
via the commanding officer, concluded that the veteran's 
injuries were not due to his own misconduct, and were 
incurred in the line of duty.

The differing conclusions found in service documents leave an 
unresolved question as to whether the veteran's injuries in 
the accident were in the line of duty.  It will be necessary 
to weigh the assembled evidence with respect to that 
question.

Additional evidence is needed, however, with respect to 
whether current disabilities of the left hip and of the back 
were incurred in service.  Service medical records show 
treatment for dislocation of the left hip and contusions of 
the back and chest following the accident.  The veteran filed 
his claims regarding left hip and back disabilities in 2003, 
many years after his service, and the earliest post-service 
medical records that he has identified are from 1983.  Two 
private chiropractors have expressed opinions relating the 
veteran's current left hip and back disorders to the motor 
vehicle accident in 1967.  The Board will remand the case for 
a VA medical examination to obtain clear diagnoses of current 
disorders of the left hip and the back, and a medical opinion 
as to the likely etiology of the current disorders.  
38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA medical examination to 
address the nature and likely etiology of 
any current disabilities of the left hip 
and back.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should provide 
diagnoses for each current disorder of the 
veteran's left hip and his back, including 
the cervical, thoracic, and lumbar areas.  
With respect to each current disability, 
the examiner should express an opinion as 
to whether it is at least as likely as not 
that the disorder is related to injuries 
sustained in a motor vehicle accident in 
1967.  The examiner should explain the 
reasons for the conclusions reached.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




